AO 440 (Rey. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 20-cv-101
PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()))

 

The United States Attorney's Office - DC

 

 

 

 

 

 

 

 

This summons for (name of individual and title, if any)
was received by me on (date) 01/16/2020 .
C1 I personally served the summons on the individual at (place)
on (date) ; or
CI I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual’s last known address; or
A served the summons on (name of individual) Tammy Dawkins , who is
designated by law to accept service of process on behalf of (name of organization)
The United States Attorney's Office - DC on (date) 01/16/2020 ; or
O I returned the summons unexecuted because 3; or
0.00

O Other (specify):
for services, for a total of $

for travel and $ 0.00

My fees are $ 0.00

I declare under penalty of perjury that this information is true.
oe €

Server's signature

 

 

 

 
 

 

Date: 01/16/2020
oe 4) G fy sss |
Pate ele Ay alee w Walke- Lavetion tive Specialy
= q . of tf * cn \ F v T
2 wk Se Printed name and title V
if or Si 3
hE 10-31-24) :
aD os? G3} Inds 04
i od Endians Ave VM Wighirnbn, OC 200
“Fey, AT ¢ F Coe Server's address! /
Additional information regarding attempted service, etc:
6 6 P District of Columbia
Signed atid sworn to, rmed) before me on
ED , y
Ge
Pattick Kiby Notary Public
ober 31, 2024.

ily commission expires
